Case 2:19-cv-00085-JMS-DLP Document 185 Filed 09/15/20 Page 1 of 5 PageID #: 5151




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

  ROGER TODD,                                           )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )       No. 2:19-cv-00085-JMS-DLP
                                                        )
  OCWEN LOAN SERVICING, INC.,                           )
  DEUTSCHE BANK NATIONAL TRUST                          )
  CO.,                                                  )
                                                        )
                                Defendants.             )

                                                O RDER

         This matter comes before the Court on the Defendant Ocwen Loan Servicing,

  Inc.'s Motion to Reconsider the Magistrate Judge's January 30, 2020 Order

  Regarding the Risk Convergence Reports, Dkt. [121]. The motion was referred to

  the Undersigned for ruling and, for the reasons set forth below, is hereby DENIED.

         I.      PROCEDURAL HISTORY

         During the course of discovery in this case, Plaintiff requested that

  Defendant Ocwen Loan Servicing, Inc. 1 ("Ocwen") produce various spreadsheets,

  called "Risk Convergence Reports,' that tracked regulatory violations and potential

  areas of concern with Ocwen's REALServicing platform. (Dkt. 67-11 at 2). Plaintiff

  requested that Ocwen produce "all Risk Convergence Reports created between

  January 1, 2014 and August 31, 2016." (Dkt. 67-11 at 2). The Defendant objected on


  1The Defendant consistently notes in filings that the Plaintiff improperly sued “Ocwen Loan
  Servicing, Inc.,” when the entity’s proper name is “Ocwen Loan Servicing, LLC.” The Defendant,
  however, has yet to file a motion to correct the caption, so the Court will use the Defendant’s name
  as it appears on the docket at this time.

                                                    1
Case 2:19-cv-00085-JMS-DLP Document 185 Filed 09/15/20 Page 2 of 5 PageID #: 5152




  several grounds, including relevance. (Dkt. 78 at 2). With the Court's permission,

  the Plaintiff ultimately filed a Motion to Compel Production of the Risk

  Convergence Reports on November 20, 2019. (Dkt. 66). On January 30, 2020, the

  Undersigned issued an order overruling Ocwen's objections, granting the Plaintiff's

  Motion to Compel, and ordering Ocwen to produce the requested Risk Convergence

  Reports. (Dkt. 114). On February 9, 2020, Ocwen filed the present motion

  requesting reconsideration of the Court's January 30, 2020 order. (Dkt. 121).

        The parties then requested that the Court hold the present motion in

  abeyance while they attempted to resolve the production issue on their own, and the

  Court granted that request on April 6, 2020. (Dkt. 150). The parties later informed

  the Court by email that they did not come to a resolution and that the Motion to

  Reconsider would still require a ruling. As such, the Motion to Reconsider (Dkt. 121)

  is now fully briefed and ripe for decision.

        II.    LEGAL STANDARD

        Motions to reconsider interlocutory orders are governed by Federal Rule of

  Civil Procedure 54(b), which provides that non-final orders "may be revised at any

  time before the entry of a judgment adjudicating all the claims and all the parties'

  rights and liabilities." Fed. R. Civ. P. 54(b); Fisher v. National R.R. Passenger Corp.,

  152 F.R.D. 145, 149 (S.D. Ind. 1993) (noting “the practically unbridled discretion of

  a district court to reconsider a previous interlocutory order.”). The grounds for

  reconsideration are intentionally few and narrowly drawn, Novelty, Inc. v. Mountain

  View Mktg., Inc., No. 1:07-cv-01229-SEB-JMS, 2010 WL 11561280, at *2 (S.D. Ind.



                                                2
Case 2:19-cv-00085-JMS-DLP Document 185 Filed 09/15/20 Page 3 of 5 PageID #: 5153




  Jan. 29, 2010), and a successful motion to reconsider requires the movant to show

  that “the Court has patently misunderstood a party, or has made a decision outside

  the adversarial issues presented to the Court by the parties, or has made an error

  not of reasoning but of apprehension." Davis v. Carmel Clay Sch., 286 F.R.D. 411,

  412 (S.D. Ind. 2012).

        Motions for reconsideration do not give a party the opportunity to rehash old

  arguments or to present new arguments or evidence that could and should have

  been presented to the district court prior to the judgment. Uccardi v. Lazer Spot,

  Inc., 390 F. Supp. 3d 911, 913 (N.D. Ill. 2019); Davis, 286 F.R.D. at 412. Instead,

  "motions for reconsideration serve a limited function: to correct manifest errors of

  law or fact or to present newly discovered evidence.” Gentry v. Floyd Cty., No. 4:14-

  cv-00054-RLY-TAB, 2016 WL 4088748, at *2 (S.D. Ind. July 25, 2016) (citing Caisse

  Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996).

  Whether to grant a motion to reconsider is committed to the sound discretion of the

  district court. Caisse Nationale, 90 F.3d at 1270.

        III.   D ISCUSSION

        Defendant Ocwen contends that the Court should reconsider its January 30,

  2020 order because "all Risk Convergent Reports" are not relevant to this case. (See

  Dkt. 121). Ocwen offers to submit one report to the Court so that it may consider

  whether Ocwen need produce all of the reports. (Dkt. 121 at 3). Plaintiff argues in

  response that Ocwen is simply rehashing the same relevance argument from the




                                             3
Case 2:19-cv-00085-JMS-DLP Document 185 Filed 09/15/20 Page 4 of 5 PageID #: 5154




  briefing on Plaintiff's motion to compel, and has not pointed out any manifest error

  or presented any newly discovered evidence. (Dkt. 127).

         Defendant maintains that all of the Risk Convergence Reports are not

  relevant because the reports include such categories as "Hawaii Mediation

  Correspondence" and "W-9 Form Completion by Contractors." (Dkt. 121 at 13). The

  Court is inclined to agree that these categories might not be relevant. Even though

  it appears that Ocwen was in possession of this information when filing its response

  to the Plaintiff's motion to compel, the Defendant provides no explanation, however,

  for why it did not submit this evidence to the Court at that time. It is only now, in

  its request for reconsideration, that the Defendant attempts to explain why

  individual categories within the Risk Convergence Reports are not relevant to

  Plaintiff's claims in this case.

         Ocwen asks the Court to reassess an argument previously presented, namely

  that the Risk Convergence Reports are not relevant to the Plaintiff's claims. During

  the briefing on the Plaintiff's motion to compel, Ocwen argued that all Risk

  Convergence Reports were irrelevant to Plaintiff's claims. (Dkt. 78). Now that the

  Court has deemed the reports relevant, Ocwen attempts to argue relevance on an

  individual basis, category by category. Defendants' failure to present all necessary

  information to the Court during the briefing process on Plaintiff's motion to compel

  is not a sufficient reason for this Court to reconsider its January 30, 2020 order.

         Ocwen has reiterated its relevance argument while introducing evidence that

  should have been presented earlier; moreover, Ocwen has failed to demonstrate a



                                             4
Case 2:19-cv-00085-JMS-DLP Document 185 Filed 09/15/20 Page 5 of 5 PageID #: 5155




  manifest error in law or fact or an error of apprehension. Accordingly, Ocwen's

  request for reconsideration is denied.

        IV.    CONCLUSION

        For the foregoing reasons, Defendant Ocwen Loan Servicing, Inc.'s Motion to

  Reconsider the Magistrate Judge's January 30, 2020 Order Regarding the Risk

  Convergence Reports, Dkt. [121], is DENIED. Defendant Ocwen must produce the

  requested Risk Convergence Reports within seven (7) days of this Order.

        So ORDERED.

        Date: 9/15/2020




  Distribution:

  All ECF-registered counsel of record.




                                           5
